LEMMON, Justice,
dissenting.
I would remand the case to the trial court with instructions for a randomly selected judge to conduct a hearing to inquire into the circumstances under which the litigant hired the trial judge’s election opponent as new counsel after the litigant received an unfavorable judgment.1 Depending on the facts de*1165veloped at the evidentiary hearing, it might be more appropriate for this court to vacate the order allowing the attorney to enter as counsel of record.

. It appears that the litigant in this case, after receiving an unfavorable judgment from the trial judge, hired the judge’s opponent in the then upcoming election as new counsel while an ap*1165plication for rehearing was pending. Since the new lawyer immediately filed a motion to recuse the judge, it appears that the litigant's reason for hiring the judge’s opponent was for the sole purpose of getting rid of the judge who had rendered the unfavorable judgment.